Case: 12-10171         Date Filed: 02/06/2013   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10171
                                        Non-Argument Calendar
                                      ________________________

                           D.C. Docket No. 2:11-cr-00074-RDP-HGD-3



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

ARCHIE LEE ATKINS,
a.k.a. Archie,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Alabama
                                  ________________________

                                           (February 6, 2013)

Before BARKETT, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10171     Date Filed: 02/06/2013   Page: 2 of 5

      Archie Atkins appeals his conviction for one count of robbery, in violation

of 18 U.S.C. § 1951, one count of using and carrying a firearm during the

commission of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A), and

one count of being a felon in possession of ammunition, in violation of 18 U.S.C.

§ 922(g)(1). On appeal, Atkins argues the evidence was inconsistent and

insufficient to convict him. After review, we affirm Atkins’ convictions.

      We review the sufficiency of the evidence de novo. United States v.

Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009). In determining whether sufficient

evidence exists, we view the evidence in the light most favorable to the

Government, and ask whether a reasonable fact finder could have concluded

beyond a reasonable doubt that the defendant was guilty. Id. “The evidence need

not be inconsistent with every reasonable hypothesis except guilt, and the jury is

free to choose between or among the reasonable conclusions to be drawn from the

evidence presented at trial.” United States v. Poole, 878 F.2d 1389, 1391 (11th

Cir. 1989). Credibility determinations are the province of the jury, and we assume

the jury resolved those determinations in a manner that supports its verdict.

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006). When a

criminal defendant chooses to testify on his own behalf, and there is corroborative

evidence of guilt, his statements, if disbelieved by the jury, may be considered as

                                          2
              Case: 12-10171    Date Filed: 02/06/2013   Page: 3 of 5

substantive evidence of his guilt. United States v. Brown, 53 F.3d 312, 314–15

(11th Cir. 1995).

      To obtain a robbery conviction, the Government must prove the defendant

knowingly acquired someone else’s property against the victim’s will by using

actual or threatened force or violence or causing the victim to fear harm, and such

actions obstructed, delayed, or affected interstate commerce. 18 U.S.C. § 1951.

To sustain a conviction under 18 U.S.C. § 924(c)(1)(A), the Government must

present sufficient evidence that the defendant carried or used a firearm during the

commission of a crime of violence. To convict a defendant under 18 U.S.C.

§ 922(g)(1), the Government must show the defendant knowingly possessed

ammunition and “was previously convicted of an offense punishable by a term of

imprisonment exceeding one year,” and the ammunition “was in or affecting

interstate commerce.” United States v. Palma, 511 F.3d 1311, 1315 (11th Cir.

2008).

      There was sufficient evidence to support Atkins’ convictions. Co-defendant

Arthur Williams testified that he, Atkins, and Darrell Wilkins robbed an armored

car driver. Atkins carried a gun, which he pointed at the driver as Williams and

the driver were struggling. Williams stated that, after the driver saw Atkins’ gun,

the driver ceased struggling, and dropped a bag containing cash and checks into

                                         3
                Case: 12-10171       Date Filed: 02/06/2013       Page: 4 of 5

their vehicle. In conjunction with evidence that many of the stolen checks would

have been processed out of state, Williams’ testimony established that Atkins

committed robbery. Williams’ testimony also established that Atkins carried and

used a firearm during the robbery, a crime of violence. Although Atkins testified

he was not involved, the jury was entitled to believe Williams and disbelieve

Atkins. See Thompson, 473 F.3d at 1142; Brown, 53 F.3d at 314-15.

       The evidence presented at trial was also sufficient to show Atkins

committed the crime of being a felon in possession of ammunition.1 There is no

dispute that officers found ammunition inside Atkins’ truck when he was arrested;

the only disputed issue was whether Atkins knew the ammunition was inside his

truck. Williams testified that during the robbery, Atkins carried a .45 caliber

Glock. The ammunition found inside Atkins’ truck was for a .45 caliber Glock. A

reasonable juror could have inferred that Atkins would have known about

ammunition designed for use in a gun that he carried during a robbery a little more

than a week earlier. Although Atkins testified he did not know about the

ammunition, because there was corroborating evidence of guilt, the jury was

entitled to conclude otherwise. See Brown, 53 F.3d at 314-15.



       1
           The parties stipulated that Atkins was a felon and that the ammunition had moved in
interstate commerce.

                                                4
     Case: 12-10171   Date Filed: 02/06/2013   Page: 5 of 5

AFFIRMED.




                              5